826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest MORRIS, Jr., Plaintiff-Appellant,v.George WILSON and John Duncan, Defendants-Appellees.
No. 87-5084
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1987.

ORDER
Before ENGEL, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed this civil rights action under 42 U.S.C. Sec. 1983 on June 18, 1985 when he was an inmate of the Western Kentucky Farm Center in Fredonia.  Plaintiff claimed that the conditions at the minimum security facility were unconstitutional and that the prison policies regarding furlough and leisure time discriminated on the basis of race.  Plaintiff did not specify the relief he sought although subsequent pleadings indicated a desire for injunctive and monetary relief.  Plaintiff was given an opportunity to amend his complaint to state his claims with greater specificity.  However, his response was indecipherable.


3
On July 23, 1986, the court entered its pretrial order establishing discovery deadlines and a trial date.  When plaintiff failed to comply with the order, a show cause order was entered to which plaintiff filed another similarly frivolous pleading.  The district court modified the pretrial order giving plaintiff an extension of time in which to comply.  Defendants filed their fifth motion to dismiss for failure to prosecute and the court dismissed plaintiff's action under Fed.  R. Civ. P. 41(b).


4
Upon review, we affirm.  Plaintiff was repeatedly warned of the consequences of failing to comply with the court's pretrial order and despite modifications of that order and extensions of time, plaintiff continued to ignore the court's order.  Link v. Wabash Railroad Co., 370 U.S. 626 (1962); Carter v. City of Memphis, Tennessee, 636 F.2d 159, 161 (6th Cir. 1980); Ramsay v. Bailey, 531 F.2d 706, 708-709 (5th Cir. 1976), cert. denied, 429 U.S. 1107 (1977).  Therefore, the district court did not abuse its discretion and we hereby affirm.  Rule 9(b)(5), Rules of the Sixth Circuit.